Citation Nr: 0905115	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with peripheral vascular disease.  

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1970 and from August 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas.  

In April 2007, the Veteran raised the issue of entitlement to 
service connection for coronary artery disease, on a direct 
basis and as secondary to the service-connected diabetes 
mellitus.  This claim is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  

Further, the RO denied service connection for tinnitus in a 
March 2006 rating action and notified the Veteran of that 
decision on April 6, 2006.  On April 17, 2007, the RO 
received a letter in which he expressed his disagreement with 
the March 2006 determination.  Although he asserted that he 
had previously submitted (in March 2007) a notice of 
disagreement with the denial of his tinnitus claim, the 
claims folder contains no record of receipt of such document.  

Thus, the Board construes the Veteran's April 2007 letter as 
an application to reopen the previously-denied issue of 
entitlement to service connection for tinnitus.  The issue of 
whether new and material evidence has been received 
sufficient to reopen the claim for tinnitus is not 
inextricably intertwined with the current issue and is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Diabetes mellitus with peripheral vascular disease is 
manifested by the need for insulin and a restricted diet.  

2.  Regulation of activities due to the diabetes mellitus has 
not been shown.  

3.  Peripheral neuropathy of the left lower extremity is 
manifested by subjective complaints of chronic burning pain, 
tingling sensation, and numbness in the left foot but 
essentially normal objective evaluation findings.  

4.  Moderate incomplete paralysis of the sciatic nerve has 
not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus with peripheral vascular disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.119, DC 7913 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

Initially, by a November 2002 rating action, the RO granted 
service connection for diabetes mellitus with peripheral 
vascular disease and peripheral neuropathy (20 percent, 
effective from October 4, 2001).  Thereafter, by the 
currently-appealed April 2005 decision, the RO awarded 
separate compensable evaluations of 10 percent each for right 
and left lower extremity peripheral neuropathy (effective 
from December 14, 2004).  In addition, the RO confirmed the 
20 percent rating for diabetes mellitus with peripheral 
vascular disease.  

The Veteran has perfected a timely appeal with respect to the 
ratings assigned for diabetes mellitus and peripheral 
neuropathy of his left leg.  These disabilities remain 
evaluated as 20 percent disabling and as 10 percent 
disabling, respectively.  

Diabetes Mellitus

Under the applicable rating criteria, evidence that diabetes 
mellitus requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet, warrants a 
20 percent rating.  38 C.F.R. § 4.119, DC 7913 (2008).  The 
next higher evaluation, 40 percent, requires evidence of the 
need for insulin, a restricted diet, and regulation of 
activities.  Id.  

Throughout the current appeal, the Veteran has asserted that 
his diabetes requires not only insulin and a restricted diet 
but regulation of activities as well.  Medical evidence 
received during the current appeal clearly illustrates that 
his diabetes mellitus requires insulin and a restricted diet.  

The claims folder, however, contains no medical evidence 
supporting the Veteran's assertion that his diabetes mellitus 
is of such severity as to require restriction of his 
activities.  Of particular significance to the Board is a 
March 2005 VA examiner's conclusion that the Veteran's 
diabetes does not require any restrictions to normal 
activities.  Further, the claims folder contains no medical 
opinion refuting the VA examiner's conclusion.  

As regulation of the Veteran's activities due to his diabetes 
has not been shown, there is no basis to award a disability 
rating greater than the currently-assigned evaluation of 
20 percent for diabetes mellitus at any time during the 
current appeal.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable.  Hence, the appeal is 
denied.  

In reaching this decision, the Board has also considered 
whether a separate compensable rating for the peripheral 
vascular disease is warranted.  See 38 C.F.R. § 4.119, Note 1 
following DC 7913 (which stipulates that compensable 
complications of diabetes will be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating and that noncompensable complications are considered 
to be part of the diabetic process under DC 7913).  

Significantly, however, the evidence does not reflect 
treatment for peripheral vascular disease, and indeed the 
Veteran has not provided any complaints pertinent to such a 
disorder.  In fact, the VA diabetes mellitus examination 
conducted in March 2005 showed no cardiovascular abnormality.  
Consequently, the Board concludes that the Veteran's 
peripheral vascular disease is not of such severity as to 
warrant a separate compensable evaluation.  

Peripheral Neuropathy of the Left Lower Extremity

According to the applicable rating criteria, evidence of mild 
incomplete paralysis of the sciatic nerve warrants a 
10 percent rating.  The next higher evaluation of 20 percent 
requires evidence of moderate incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2008).  

The Veteran maintains that the service-connected peripheral 
neuropathy of his left lower extremity is more severe than 
the current 10 percent evaluation indicates.  In particular, 
he asserts that this disability is manifested by chronic 
burning pain, tingling sensation, and numbness in his left 
foot and that such symptomatology worsens with prolonged 
standing and requires physical restrictions as well as the 
need for special shoes with a braces.  

In January 2004, the Veteran was issued a shoe with a brace 
for the peripheral neuropathy of his left leg.  In May 2005, 
however, a private physician reviewed the medical records and 
determined that there was no need for a new referral at that 
time.  A July 2005 medical record notes the following work 
assignment restrictions: sedentary work only, a four-hour 
work period, limited standing and walking (for no more than 
300 yards), and no squatting, climbing, or walking on wet or 
uneven surfaces.  Significantly, however, this record does 
not specifically indicate the medical reason for the need for 
these restrictions.  

In any event, and of particular significance to the Board, 
are the essentially contemporaneous-and normal-objective 
evaluation findings shown at the March 2005 VA peripheral 
neuropathy examination.  Specifically, this evaluation 
demonstrated the ability to rise on heels and toes, the 
ability to walk heel to toe and to stand on one foot without 
discomfort, normal gait and posture, normal balance, and no 
neurological deficits, swelling, inflammation, loss of 
mobility, tenderness, pain on motion, muscle wasting, 
atrophy, or involuntary movement or fasciculations involving 
the left foot.  

Although the Veteran complained of chronic burning pain, 
tingling sensation, and numbness in his left foot, he also 
made "[n]o complaint[s] of decreased ability to participate 
in previous normal occupational, social, and recreational 
activities."  Moreover, based upon the normal objective 
evaluation findings, the March 2005 VA examiner concluded 
that the sensory peripheral neuropathy of the Veteran's left 
leg was no more than mild.  

Based on this evidentiary posture, the Board concludes that 
this disability is manifested by no more than mild incomplete 
paralysis.  There is, therefore, no basis to award a 
disability rating greater than the currently-assigned 
evaluation of 10 percent at any time during the current 
appeal.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable.  Hence, the appeal is 
denied.  

In reaching these decisions, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layperson, however, he is not competent to 
offer opinions on a medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the Veteran's diabetes mellitus and left leg peripheral 
neuropathy-has been provided by the medical personnel who 
have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in these 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  As such, the Board 
finds these records to be more probative than the subjective 
evidence of complaints of increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that increased 
ratings for diabetes mellitus with peripheral vascular 
disease and peripheral neuropathy of the left lower extremity 
are not warranted for any portion of the rating period on 
appeal.  In reaching this conclusion, the Board also finds 
that the benefit-of-the-doubt doctrine has been applied where 
appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's diabetes mellitus 
with peripheral vascular disease or peripheral neuropathy of 
his left lower extremity required hospitalization or resulted 
in marked interference with employment at any time during the 
current appeal.  In fact, he has received only periodic 
outpatient treatment for these conditions during the current 
appeal.  

In addition, at the March 2005 VA peripheral neuropathy 
examination, the Veteran made "[n]o complaint[s] of 
decreased ability to participate in previous normal 
occupational, social, and recreational activities."  Also, 
at the VA diabetes mellitus examination conducted in the same 
month, the examiner concluded that the Veteran's diabetes did 
not require any restrictions to normal activities.  

The provisions of 38 C.F.R. § 4.1 stipulate that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's diabetes mellitus and 
left leg peripheral neuropathy result in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  Thus, 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for these 
disabilities for any portion of the rating period on appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his increased rating 
claims-as this is the premise of those issues.  It is 
therefore inherent that the Veteran had actual knowledge of 
the rating element of these claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
claims on appeal by August 2006 correspondence.  Any 
questions as to the appropriate effective date to be assigned 
are moot as these claims have been denied.  

The Board acknowledges that the January 2005 and August 2006 
VCAA letters do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claims.  Specifically, the January 2005 VCAA letter informed 
him of his opportunity to submit current medical evidence 
reflecting recent pertinent treatment.  Also, this 
correspondence notified him of his opportunity to submit 
evidence (such as doctors' statements, reports of physical 
and clinical (including X-ray) findings, and dates of tests 
and examinations) showing that his diabetes mellitus and left 
leg peripheral neuropathy have increased in severity.  

In addition, the January 2005 correspondence notified the 
Veteran of his opportunity to submit his own statements in 
which he "completely describe[s] . . . [his] symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by . . . [his] disability."  

Further, the December 2005 statement of the case (SOC) 
informed the Veteran of the specific rating criteria used in 
the evaluation of diabetes mellitus and left leg peripheral 
neuropathy.  The SOC further advised him of the rating 
considerations of 38 C.F.R. § 4.1 which explained that the 
percentage ratings assigned were based upon the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  

Based on this evidence, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims for increased ratings for his 
diabetes mellitus and left leg peripheral neuropathy.  

Moreover, the Veteran has demonstrated actual knowledge of 
what was needed to support his increased rating claim.  
Specifically, during the two VA examinations conducted during 
the current appeal, as well as in various statements 
submitted, he discussed the signs and symptoms of his 
diabetes mellitus and left leg peripheral neuropathy-with 
particular emphasis on the impact that these disorders have 
on his daily life.  Such statements demonstrate his actual 
knowledge in the understanding of the information necessary 
to support his increased rating claims.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication of the increased 
rating claims on appeal.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of his claims.  As previously discussed herein, this duty 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO associated 
private treatment records with the file and accorded the 
Veteran pertinent VA examinations in March 2005.  He was 
given an opportunity to present testimony at a personal 
hearing but declined to do so.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these increased 
rating claims that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of these issues.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




ORDER

A rating in excess of 20 percent for diabetes mellitus with 
peripheral vascular disease is denied.  

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


